Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 12/04//2020. Claims 1, 7,  9, 11 have been amended. Claims 5, 15 have been canceled. Claims 1-4, 6-14, 16-20 are presented for examination. Claims 1, 11 are independent claims.

Response to Arguments 
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Applicant alleges Stojanovski does not teach “a UE radio capability management function (UCMF) that stores mappings of all UE radio capability IDs in a public land mobile network (PLMN), and assigns every PLMN-assigned UE radio capability ID in the PLMN”. The examiner respectfully disagrees. The term UCMF is just a label. Any server performing “stores mappings of all UE radio capability IDs in a public land mobile network (PLMN), and assigns every PLMN-assigned UE radio capability ID in the PLMN” is an UCMF. Stojanovski fig 16 par 0033, 0036, 0053 discusses an OEM server deployed by a 3GPP operator. Stojanovski par 0029, 0036 discusses the mapping of a UE radio capability id (URCI) to a PLMN and fig 16 par 0051-0053 discusses the OEM server stores a mapping of a radio capability with a UE radio capability ID for the PLMN .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0007500 A1) in view of Stojanovski et al (US 2019/0239064 A1) subject matter in provisional application 62/655691.

Consider claims 1, 11
Kim teaches a network node (Kim par 0327 Unified Data Repository (UDR)) in a wireless communication system and method, the network node comprising: a transceiver; and at least one processor operably coupled to the transceiver, and configured to: receiving, from an application function (AF) via a network exposure function (NEF), user equipment (UE) radio capability information (Kim par 0327 teaches the UDR. Per 3GPP TS 23.501 V15.2.0 standard sections 4.2.5, 5.4.6.2, 5.20, 6.2.5, the UDR receives for storage from the AF “Expected UE Behaviour” parameters); receive, from an access and mobility management function (AMF), a request for information on at least one UE subscription data (Kim fig 11 step 14b par 0326-0327 UDR receives from AMF query for subscription data related to a UE); and transmit, to the AMF, the information on the at least one UE subscription data (Kim fig 11 step 14b par 0326-0327 UDR transmits to AMF subscription data related to the UE). 
However, Kim does not specifically teach UE radio capability identifier (ID) and at least one UE radio capability mapping to the UE radio capability ID data and querying for at least one UE radio capability mapping to a specific UE radio capability ID. Qualcomm discloses UE radio capability identifier (ID) (Stojanovski par 0028, 0029, 0051 UE radio capability identifier (URCI)) and at least one UE radio capability mapping to the UE radio capability ID data (Stojanovski par 0053 OEM server contains mapping of URCI to UE radio capabilities) and querying by the AMF for at least one UE radio capability mapping to a specific UE radio capability ID (Stojanovski fig 6 steps 6-7 par 0051-0053 AMF queries for UE radio capabilities from OEM server); wherein the network node is a UE radio capability management function (UCMF) (Stojanovski fig 6 steps 6-7 par 0051-0053 OEM server contains UE radio capability and operable to response to UE capability inquiries with UE radio capabilities information) that stores mappings of all UE radio capability IDs in a public land mobile network (PLMN) (Stojanovski par 0029, 0033, 0036, 0053 the OEM server deployed by a 3GPP operator stores the UE Radio Capability for the devices of the PLMN of the 3GPP, e.g. URCI 500 maps to PLMN A), and assigns every PLMN-assigned UE radio capability ID in the PLMN (Stojanovski fig 6 the OEM server registers the URCI 500 with the AMF associated with the PLMN A). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Kim with Stojanovski by adding to the AF “Expected UE Behaviour” parameters the UE radio capability and replacing the UE subscription data with at least one UE radio capability mapping to the UE radio capability ID and the UDR with the UE Radio Capability server operable to response to inquiries regarding the radio capability of a UE as taught by Stojanovski. The motivation to combine Kim and Stojanovski is to reduce transfer of large UE capability information message over the air interface as discussed by Stojanovski. 

Consider claims 2, 12
Kim in view of Stojanovski teaches the limitations of claims 1, 11, wherein the UE radio capability ID represents the at least one UE radio capability mapping to the UE radio capability ID (Stojanovski par 0051). 

Consider claims 3, 13
Kim in view of Stojanovski teaches the limitations of claims 1, 11, wherein the UE radio capability ID is UE manufacturer assigned (Stojanovski par 0051) or public land mobile network (PLMN)-assigned. 

Consider claims 4, 14
Kim in view of Stojanovski teaches the limitations of claims 1, 11, further comprising a memory configured to store the UE radio capability information on the UE radio capability ID and the at least one UE radio capability mapping to the UE radio capability ID (Kim in view of Stojanovski teaches storing the information in the UDR). 

Consider claims 6, 16
Kim in view of Stojanovski teaches the limitations of claims 1, 11, wherein the at least one processor is further configured to: receive, from the AF via the NEF, updated UE radio capability information on UE radio capability ID and at least one UE radio capability mapping to the UE radio capability ID (Kim par 0327 teaches the UDR. Per 3GPP TS 23.501 V15.2.0 standard sections 4.2.5, 5.4.6.2, 5.20, 6.2.5, the UDR receives for storage from the AF “Expected UE Behaviour” parameters via the NEF. Kim in view of Stojanovski teaches the parameters includes UE radio capability ID and at least one UE radio capability mapping to the UE radio capability ID. The UDR is concerned with storing received information; thus the information received from application functions (AF) and stored can be updated or new UE radio capability ID and at least one UE radio capability mapping to the UE radio capability ID). 

Consider claims 7, 17
Kim in view of Stojanovski teaches the limitations of claims 1, 11, wherein the at least one processor is further configured to: receive, from the AMF, a (Kim in view of Stojanovski teaches the information to be retrieved from the UDM includes UE radio capability information. Kim fig 11 step 14c par 0327 AMF subscribes to information changes in UDM by transmitting the Nudm_SDM_Subscribe to UDM); transmit, to the AMF, a notification message for the updated UE radio capability information (Kim par 0327 when the data changes, the UDM notifies the AMF). 

Consider claims 8, 18
Kim in view of Stojanovski teaches the limitations of claims 1, 11, wherein the request for the information on the at least one UE radio capability mapping to the specific UE radio capability ID is received from the AMF via the NEF (Kim par 0327 teaches the UDR. Per 3GPP TS 23.501 V15.2.0 standard sections 4.2.5, 5.4.6.2, 5.20, 6.2.5, the UDR processes access information access from other network functions (NF) and application functions (AF) via the NEF). 

Allowable Subject Matter
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Kim et al (US 2019/0007500 A1), alone or in combination with, Stojanovski et al (US 2019/0239064 A1), Qualcomm (Qualcomm, “Solution for how are the UE radio capabilities managed and signalled”, 2-6 July 2018, SA WG2 Meeting #128 S2-186551), 3GPP TS 23.501 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for 5G System; Stage 2 (Release 15)”, V15.2.0 (2018-06), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “wherein the request for the information on the at least one UE radio capability mapping to the specific UE radio capability ID comprises a request for all of radio capability information currently stored in the network node“, and “wherein the request for the information on the at least one UE radio capability mapping to the specific UE radio capability ID comprises network slice information corresponding to a type of the UE” in claims 9-10 and similar claimed subject matter in corresponding claims 19-20. Thus claims 9-10, 19-20 are found to be novel and unobvious over prior art of record.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649